DETAILED ACTION
This office action is responsive to amendment filed on September 14, 2022 in this application Kalika et al., U.S. Patent Application No. 16/715,632 (Filed December 16, 2019) (“Kalika”).  Claims 1 – 20 were pending.  Claims 1, 2, 10, 11, 17, and 18 are amended.  Claims 1 – 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
	With respect to Applicant’s argument on pgs. 10 - 11 of the Applicant’s Remarks (“Remarks”) stating that the current prior art fails to teach the amended claims, examiner neither agrees nor disagrees, however in the interests of compact prosecution prior art reference Arbabi is added which teaches the newly added amendments.  See infra § Claim Rejections - 35 USC §103 § Claim 1.  Arbabi teaches transforming an application so that it may be executed in a sandboxed testing environment to avoid having to interact during the testing process with risky external third party code/services that is vulnerable by being updated and changed.  Arbabi at ¶¶ 0001 & 0084.  URI references to the external code content items are transformed by downloading the referenced external source and transforming the URIs to point to the local, downloaded, copy of the content items.   Id. at ¶¶ 0025, 0052, 0053, 0086, 0087, 0089.   Therefore, the prior art teaches the amended claims.

Claim Objections
 	Claim 12 remains objected to for the following informality:  Claim 12 ends with a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
In light of applicant’s amendments, the rejections to the claim made under 35 USC 112 are withdrawn.
	
Claim Rejections - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a source control system configured to in claim 11, an artifact registration system, configured to in claim 13, a validation system configured to in claim 15, and an updating service configured to in claim 16.  (emphasis added).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al., United States Patent Application Publication No. 2021/0142159 (Published May 13, 2021, filed November 8, 2019) (“Gupta”) in view of Podjarny et al., United States Patent Application Publication No. 2018/0260301 (Published September 13, 2018, filed March 1, 2018) (“Podjarny”) and Arbabi et al., United States Patent Application Publication No. 2015/0154402 (Published June 4, 2015, filed December 3, 2013) (“Arbabi”). 


Claims 1, 11, and 17
With respect to claims 1, 11, and 17, Gupta teaches the invention as claimed including a method, comprising:
executing a software application in an enterprise environment, wherein the software application interacts with an artifact as part of execution of the software application,… receiving an updated artifact for the software application at a source control system, wherein: the updated artifact comprises an updated dependency endpoint, {An enterprise application is disclosed that is “a collection of loosely coupled services” such as microservices in a serverless computing model.  Gupta at ¶¶ 0003 & 0048.  Modified microservices are received by a source control system, such as a CICD, including dependency information specifying dependencies between each microservice and other microservices.  Id. at ¶¶ 0046 & 0069.}
testing operation of the software application with the revised artifact in a testing environment for the enterprise environment, wherein the revised artifact has the revised dependency endpoint during testing, and wherein testing is performed against a benchmark; deploying, responsive to testing passing the benchmark, the revised artifact with the revised dependency endpoint to the software application in the enterprise environment. {The CICD system tests the dependencies in the microservices to see if they pass a benchmark, such as “performance criteria,” and deploys the passing microservices.  Gupta at ¶¶ 0071 - 0074.}
However, Gupta doesn’t explicitly teach the limitation:
the updated artifact is published by a third party… adjusting the updated dependency endpoint for the updated artifact to a revised dependency endpoint {Podjarny does teach this limitation.  Podjarny teaches that a microservice source control system which tests application artifact dependencies, as taught in Gupta, may include where the source control system uses pushing and/or polling mechanisms to receive updates to a plurality of third party artifacts used by the application, may detect issues with artifact dependencies, and may automatically alter the endpoints of the dependencies to point to alternative code package locations.  Podjarny at ¶¶ 0041 & 0081; id. at ¶¶ 0003, 0085, 0087, 0091.
Gupta and Podjarny are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software services, and both are trying to solve the problem of how to manage the dependencies of services.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine testing artifact dependencies as taught in Gupta, with correcting the dependencies, as taught in Podjarny.  Podjarny correcting dependency flaws allows the application to overcome the flaw.   Id. at ¶ 0081 .  Therefore, one having ordinary skill in the art would have been motivated to combine testing artifact dependencies as taught in Gupta, with correcting the dependencies, as taught in Podjarny, for the purpose of combining a method to identify dependency flaws with a method that fixes dependency flaws.}
However, Gupta and Podjarny doesn’t explicitly teach the limitation:
and the artifact comprises an initial dependency endpoint comprising a first reference designating where the artifact can be accessed by the software application executing in the enterprise environment; … the updated dependency endpoint comprises a second reference designating where the updated artifact can be accessed by the software application executing in the enterprise environment,…and the third party designates the second reference; … wherein the revised dependency endpoint points to the source control system; {Arbabi does teach this limitation.  Arbabi teaches that an application dependencies testing system, as taught in Gupta and Podjarny, may include transforming an application so that it may be executed in a sandboxed testing environment to avoid having to interact during the testing process with risky external third party code/services that is vulnerable by being updated and changed.  Arbabi at ¶¶ 0001 & 0084.  URI references to the external code content items are transformed by downloading the referenced external source and transforming the URIs to point to the local, downloaded, copy of the content items.   Id. at ¶¶ 0025, 0052, 0053, 0086, 0087, 0089.
Gupta, Podjarny, and Arbabi are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software services, and both are trying to solve the problem of how to manage the dependencies of services.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine application dependencies testing system as taught in Gupta and Podjarny, with changing external references to local references, as taught in Arbabi.  Podjarny teaches that correcting dependency flaws allows the application to overcome the flaw.   Id. at ¶ 0081.  Therefore, one having ordinary skill in the art would have been motivated to combine application dependencies testing system as taught in Gupta and Podjarny, with changing external references to local references, as taught in Arbabi, for the purpose of using a known method to modify a risky external dependency with a system that requires changing dependencies when there is a potential issue with the dependency.}


Claims 2 and 18
With respect to claims 2 and 18, Gupta, Podjarny, and Arbabi teaches the invention as claimed including:
wherein the software application is not in direct communication with the third party.   {The source control system uses pushing and/or polling mechanisms to receive updates to a plurality of third-party artifacts used by the application.  Podjarny at ¶¶ 0003, 0085, 0087, 0091.
URI references to the external code content items are transformed by downloading the referenced external source and transforming the URIs to point to the local, downloaded, copy of the content items.   Arbabi at ¶¶ 0025, 0052, 0053, 0086, 0087, 0089.}


Claims 3 and 19
With respect to claims 3 and 19, Gupta, Podjarny, and Arbabi teaches the invention as claimed including:
wherein the enterprise environment comprises the software application and a second software application, and wherein the method further comprises: executing the second software application in a manner that operation of the revised artifact with the revised dependency endpoint in the software application interacts at least indirectly with the second software application. {The modified enterprise application is “a collection of loosely coupled services” such as microservices in a serverless computing model.  Gupta at ¶¶ 0003 & 0048.  Modified microservices are received by a source control system, such as a CICD, including dependency information specifying dependencies between each microservice and other microservices.  Id. at ¶¶ 0046 & 0069.}

Claim 4
With respect to claim 4, Gupta, Podjarny, and Arbabi teaches the invention as claimed including:
prior to receiving the updated artifact, receiving in an artifact registration system in communication with the source control system, registration of the artifact; tracking, by the artifact registration system, updates to a plurality of artifacts, including the artifact, from a plurality of third parties, including the third party.  {The source control system uses pushing and/or polling mechanisms to receive updates to a plurality of third party artifacts used by the application, may detect issues with artifact dependencies, and may automatically alter the endpoints of the dependencies to point to alternative code package locations.  Podjarny at ¶¶ 0041 & 0081; id. at ¶¶ 0003, 0085, 0087, 0091.}

Claim 5
With respect to claim 5, Gupta, Podjarny, and Arbabi teaches the invention as claimed including:
the artifact registration system receives the updated artifact from the third party, the plurality of artifacts include a second artifact from a second third party, and receiving the updated artifact is performed by the artifact registration system pushing the updated artifact to the source control system.  {The source control system uses pushing and/or polling mechanisms to receive updates to a plurality of third party artifacts used by the application, may detect issues with artifact dependencies, and may automatically alter the endpoints of the dependencies to point to alternative code package locations.  Podjarny at ¶¶ 0041 & 0081; id. at ¶¶ 0003, 0085, 0087, 0091.}

Claim 6
With respect to claim 6, Gupta, Podjarny, and Arbabi teaches the invention as claimed including:
polling, by the artifact registration system, a plurality of external web sites of the plurality of third parties for updates to the plurality of artifacts.  {The source control system uses pushing and/or polling mechanisms to receive updates to a plurality of third party artifacts hosted on repositories of the third party developers which are used by the application, may detect issues with artifact dependencies, and may automatically alter the endpoints of the dependencies to point to alternative code package locations.  Podjarny at ¶¶ 0041 & 0081; id. at ¶¶ 0003, 0085, 0087, 0091; id. at ¶¶ 0003 & 0086 (web sites for third party artifact change discovery).}

Claim 7
With respect to claim 7 Gupta, Podjarny, and Arbabi teaches the invention as claimed including:
responsive to discovering the updated artifact on at least one of the plurality of external web sites, sending a request to receive the updated artifact.  {The source control system uses pushing and/or polling mechanisms to receive updates to a plurality of third party artifacts hosted on repositories of the third party developers which are used by the application, may detect issues with artifact dependencies, and may automatically alter the endpoints of the dependencies to point to alternative code package locations.  Podjarny at ¶¶ 0041 & 0081; id. at ¶¶ 0003, 0085, 0087, 0091; id. at ¶¶ 0003 & 0086 (web sites for third party artifact change discovery).}

Claims 8, 16, and 20
With respect to claims 8, 16, and 20, Gupta, Podjarny, and Arbabi teaches the invention as claimed including:
prior to testing, modifying the artifact.  {Modified microservices are received by a source control system, such as a CICD, including dependency information specifying dependencies between each microservice and other microservices.  Gupta at ¶¶ 0046 & 0069.}

Claim 9
With respect to claim 9 Gupta, Podjarny, and Arbabi teaches the invention as claimed including:
notifying a developer of the software application that the updated artifact has been received. {Developer may be alerted of the updated artifact.  Podjarny at ¶¶ 0041 & 0081.}

Claim 10
With respect to claim 10 Gupta, Podjarny, and Arbabi teaches the invention as claimed including:
after receiving the updated artifact and prior to testing, validating the updated artifact; responsive to a successful validation, performing the testing of the updated artifact.  {The CICD system tests the dependencies in the microservices to see if they pass a benchmark, such as “performance criteria,” and deploys the passing microservices.  Gupta at ¶¶ 0071 - 0074.}

Claim 12
With respect to claim 12, Gupta, Podjarny, and Arbabi teaches the invention as claimed including:
the data repository stores a second software application executable in the enterprise environment, and the second software application is programmed to interact at least indirectly with the software application in an enterprise environment.   {The source control system uses pushing and/or polling mechanisms to receive updates to a plurality of third-party artifacts used by the application.  Podjarny at ¶¶ 0003, 0085, 0087, 0091.}

Claim 13
With respect to claim 13, Gupta, Podjarny, and Arbabi teaches the invention as claimed including:
an artifact registration system, configured to: receive registration of the artifact, and track updates to a plurality of artifacts, including the artifact, on a plurality of websites of a plurality of third parties, including the third party.  {The source control system uses pushing and/or polling mechanisms to receive updates to a plurality of third party artifacts hosted on repositories of the third party developers which are used by the application, may detect issues with artifact dependencies, and may automatically alter the endpoints of the dependencies to point to alternative code package locations.  Podjarny at ¶¶ 0041 & 0081; id. at ¶¶ 0003, 0085, 0087, 0091; id. at ¶¶ 0003 & 0086 (web sites for third party artifact change discovery).}

Claim 14
With respect to claim 14, Gupta, Podjarny, and Arbabi teaches the invention as claimed including:
poll at least one of the plurality of websites for the updated artifact, and responsive to discovering the updated artifact, send a request to receive the updated artifact.  {The source control system uses pushing and/or polling mechanisms to receive updates to a plurality of third party artifacts hosted on repositories of the third party developers which are used by the application, may detect issues with artifact dependencies, and may automatically alter the endpoints of the dependencies to point to alternative code package locations.  Podjarny at ¶¶ 0041 & 0081; id. at ¶¶ 0003, 0085, 0087, 0091; id. at ¶¶ 0003 & 0086 (web sites for third party artifact change discovery).}

Claim 15
With respect to claim 15 Gupta, Podjarny, and Arbabi teaches the invention as claimed including:
a validation system configured to validate the updated artifact prior to adjusting.  {The source control system may detect issues with artifact dependencies and may automatically adjust the endpoints of the dependencies.  Podjarny at ¶¶ 0041 & 0081.}


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										September 30 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199